Citation Nr: 1643236	
Decision Date: 11/10/16    Archive Date: 12/01/16

DOCKET NO.  10-28 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION

The Veteran served on active duty from May 1977 to May 1981 and from July 1986 to April 1988.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Ft. Harrison, Montana.  Jurisdiction presently resides with the RO in Phoenix, Arizona. 

In July 2011, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.

This appeal was processed using the Veterans Benefits Management System (VBMS).


FINDING OF FACT

In November 2015, the Board issued a decision denying the claim for entitlement to TDIU.  The decision is final.


CONCLUSION OF LAW

The November 2015 Board decision that denied entitlement to TDIU is final.  Accordingly, the current appeal is dismissed.  38 U.S.C.A. §§ 7105 (West 2014); 38 C.F.R. § 20.201 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In January 2012, the Board, in pertinent part, denied the Veteran's claim of entitlement to a rating in excess of 40 percent for residuals of a compression fracture, L-1, with mechanical low back pain, degenerative spurring of the lumbar vertebral bodies and chronic pain syndrome.  The Board also remanded the claim of entitlement to a TDIU for further development at that time.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claim (Court).  In a Memorandum Decision issued in February 2013, the Court vacated the January 2012 decision as to the issue of whether referral for extraschedular consideration was warranted for the Veteran's low back disability and remanded that matter for further development.  The Court otherwise affirmed the January 2012 decision.

A Board decision in January 2014 denied the issues of entitlement to a TDIU and whether referral for extraschedular consideration for a low back disability was warranted.  The Veteran thereafter appealed the Board's decision to the Court.  In a Memorandum Decision (MemDec) dated in January 2015, the Court vacated the January 2014 Board decision and remanded the matter for readjudication consistent with the decision.  

The Court also held that the Veteran abandoned his appeal as to the issue of whether referral for extraschedular consideration was warranted for the Veteran's low back disability.  Accordingly, consistent with the January 2015 MemDec, the January 2014 Board decision on such issue was not vacated by the Court.

In November 2015, the Board issued a decision denying the issue of entitlement to TDIU.  The Board notes that the Veteran, through his attorney, has appealed the November 2015 Board decision to the Court.  That appeal is currently still pending before the Court.  The Veteran has not filed a motion for reconsideration of the November 2015 Board decision.

The November 2015 Board decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1100.  Accordingly, the issue of entitlement to TDIU is dismissed.





ORDER

Entitlement to TDIU is dismissed.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


